


Exhibit 10.33

 

EARTHLINK, INC.

 

2006 EQUITY AND CASH INCENTIVE PLAN

 

Restricted Stock Unit Agreement Awarded in

Connection with 2008 Incentive Bonus Plan

 

No. of Restricted Stock

Units Awarded Hereunder:                       

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the 13th day
of February, 2009, between EarthLink, Inc., a Delaware corporation (the
“Company”), and                                        (the “Participant”) is
made pursuant and subject to the provisions of the Company’s 2006 Equity and
Cash Incentive Plan (the “Plan”), a copy of which is attached hereto.  All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.

 


1.                                       GRANT OF RESTRICTED STOCK UNITS. 
PURSUANT TO THE PLAN AND THE COMPANY’S 2008 INCENTIVE BONUS PLAN (THE “BONUS
PLAN”), THE COMPANY, ON FEBRUARY     , 2009 (THE “DATE OF GRANT”), GRANTED TO
THE PARTICIPANT                      RESTRICTED STOCK UNITS, EACH RESTRICTED
STOCK UNIT CORRESPONDING TO ONE SHARE OF THE COMMON STOCK OF THE COMPANY (THIS
“AWARD”).  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, EACH RESTRICTED
STOCK UNIT REPRESENTS AN UNSECURED PROMISE OF THE COMPANY TO DELIVER, AND THE
RIGHT OF THE PARTICIPANT TO RECEIVE, ONE SHARE OF THE COMMON STOCK OF THE
COMPANY AT THE TIME AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN.  AS A
HOLDER OF RESTRICTED STOCK UNITS, THE PARTICIPANT HAS ONLY THE RIGHTS OF A
GENERAL UNSECURED CREDITOR OF THE COMPANY. THIS AWARD IS PAYMENT TO THE
PARTICIPANT UNDER THE BONUS PLAN FOR THE AMOUNT OF THE PARTICIPANT’S PERFORMANCE
BONUS (AS DEFINED IN THE BONUS PLAN) THAT EXCEEDED THE PARTICIPANT’S TARGET
PERFORMANCE BONUS (AS DEFINED IN THE BONUS PLAN) FOR THE 2008 CALENDAR YEAR.


 


2.                                       TERMS AND CONDITIONS.  THIS AWARD IS
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  VESTING OF AWARD.


 


(I)                                     IN GENERAL.  EXCEPT AS OTHERWISE
PROVIDED BELOW, ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING RESTRICTED STOCK
UNITS SHALL BECOME EARNED AND PAYABLE ON AUGUST 13, 2009, PROVIDED THE
PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY, OR PROVIDING SERVICES TO, THE
COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT UNTIL SUCH TIME. NOTWITHSTANDING
THE FOREGOING, ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING RESTRICTED STOCK
UNITS SHALL BECOME EARNED AND PAYABLE IF, PRIOR TO AUGUST 13, 2009, (A) A CHANGE
IN CONTROL OCCURS AND THE COMPANY OR AN AFFILIATE TERMINATES THE PARTICIPANT’S
EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE (AS DEFINED IN THE BONUS PLAN), DEATH
OR DISABILITY (AS DEFINED IN THE BONUS PLAN) OR (B) BEFORE A CHANGE IN CONTROL
OCCURS THE COMPANY OR AN AFFILIATE TERMINATES THE PARTICIPANT’S EMPLOYMENT AS
THE RESULT OF A POSITION ELIMINATION, SUCH THAT THE PARTICIPANT IS ENTITLED TO
RECEIVE BENEFITS UNDER ANY POSITION ELIMINATION AND SEVERANCE PLAN MAINTAINED BY
THE COMPANY OR

 

--------------------------------------------------------------------------------



 


AFFILIATE, PROVIDED IN EITHER CASE THAT THE PARTICIPANT HAS BEEN CONTINUOUSLY
EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR AN AFFILIATE FROM THE DATE
OF GRANT UNTIL THE TIME OF SUCH TERMINATION OF EMPLOYMENT.


 


(II)                                  VESTING DATE.  OUTSTANDING RESTRICTED
STOCK UNITS SHALL BE FORFEITABLE UNTIL THEY BECOME EARNED AND PAYABLE AS
DESCRIBED ABOVE.  THE DATE UPON WHICH THE RESTRICTED STOCK UNITS BECOME EARNED
AND PAYABLE SHALL BE REFERRED TO AS THE “VESTING DATE.”


 


(B)                                 SETTLEMENT OF AWARD.  SUBJECT TO THE TERMS
OF THIS SECTION 2 AND SECTION 3 BELOW, THE COMPANY SHALL ISSUE TO THE
PARTICIPANT ONE SHARE OF COMMON STOCK FOR EACH RESTRICTED STOCK UNIT THAT
BECOMES EARNED AND PAYABLE UNDER SECTION 2(A) ABOVE AND SHALL DELIVER TO THE
PARTICIPANT SUCH SHARES AS SOON AS PRACTICABLE (AND WITHIN 30 DAYS) AFTER THE
VESTING DATE.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD, THE PARTICIPANT
SHALL BE REQUIRED TO PAY ANY REQUIRED WITHHOLDING TAXES ATTRIBUTABLE TO THE
AWARD IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE COMMITTEE.  HOWEVER, THE
COMPANY IN ITS DISCRETION MAY, BUT IS NOT REQUIRED TO, ALLOW THE PARTICIPANT TO
SATISFY ANY SUCH APPLICABLE WITHHOLDING TAXES (I) BY ALLOWING THE PARTICIPANT TO
SURRENDER SHARES OF COMMON STOCK THAT THE PARTICIPANT ALREADY OWNS (BUT ONLY FOR
THE MINIMUM REQUIRED WITHHOLDING), (II) THROUGH A CASHLESS TRANSACTION THROUGH A
BROKER, (III) BY SUCH OTHER MEDIUM OF PAYMENT AS THE COMMITTEE SHALL AUTHORIZE
OR (IV) BY ANY COMBINATION OF THE ALLOWABLE METHODS OF PAYMENT SET FORTH HEREIN.


 


3.                                       TERMINATION OF AWARD.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, OUTSTANDING RESTRICTED STOCK UNITS THAT
HAVE NOT BECOME EARNED AND PAYABLE AS OF AUGUST 13, 2009 OR, IF EARLIER, ON OR
BEFORE THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR AN
AFFILIATE, SHALL EXPIRE AND MAY NOT BECOME EARNED AND PAYABLE AFTER SUCH TIME.


 


4.                                       SHAREHOLDER RIGHTS.  EXCEPT AS SET
FORTH IN SECTION 6 BELOW, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS A
SHAREHOLDER WITH RESPECT TO SHARES OF COMMON STOCK SUBJECT TO ANY RESTRICTED
STOCK UNITS UNTIL ISSUANCE OF SUCH SHARES OF COMMON STOCK.  THE COMPANY MAY
INCLUDE ON ANY CERTIFICATES REPRESENTING SHARES OF COMMON STOCK ISSUED PURSUANT
TO THIS AWARD SUCH LEGENDS REFERRING TO ANY REPRESENTATIONS, RESTRICTIONS OR ANY
OTHER APPLICABLE STATEMENTS AS THE COMPANY, IN ITS DISCRETION, SHALL DEEM
APPROPRIATE.


 


5.                                       TRANSFERABILITY.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THIS AWARD IS NOT TRANSFERABLE OTHER THAN BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION.  IF THIS AWARD IS TRANSFERRED BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION, THE AWARD MUST BE TRANSFERRED IN ITS ENTIRETY TO
THE SAME PERSON OR PERSONS OR ENTITY OR ENTITIES.  NOTWITHSTANDING THE
FOREGOING, THE PARTICIPANT, AT ANY TIME PRIOR TO THE PARTICIPANT’S DEATH, MAY
TRANSFER ALL OR ANY PORTION OF THIS AWARD TO THE PARTICIPANT’S CHILDREN,
GRANDCHILDREN, SPOUSE, ONE OR MORE TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS
OR A PARTNERSHIP IN WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, ON SUCH
TERMS AND CONDITIONS AS ARE APPROPRIATE FOR SUCH TRANSFEREES TO BE INCLUDED IN
THE CLASS OF TRANSFEREES WHO MAY RELY ON A FORM S-8 REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933 TO SELL SHARES RECEIVED PURSUANT TO THE AWARD.  ANY
SUCH TRANSFER WILL BE PERMITTED ONLY IF (I) THE PARTICIPANT DOES NOT RECEIVE ANY
CONSIDERATION FOR THE TRANSFER AND (II) THE COMMITTEE EXPRESSLY APPROVES THE
TRANSFER.  ANY TRANSFEREE TO WHOM THIS AWARD IS TRANSFERRED SHALL BE BOUND BY
THE SAME TERMS AND CONDITIONS THAT GOVERNED THE AWARD DURING THE TIME IT WAS
HELD BY THE PARTICIPANT (WHICH TERMS AND CONDITIONS SHALL STILL BE READ FROM THE
PERSPECTIVE OF THE

 

2

--------------------------------------------------------------------------------



 


PARTICIPANT); PROVIDED, HOWEVER, THAT SUCH TRANSFEREE MAY NOT TRANSFER THE AWARD
EXCEPT THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY SUCH TRANSFER
SHALL BE EVIDENCED BY AN APPROPRIATE WRITTEN DOCUMENT THAT THE PARTICIPANT AND
THE TRANSFEREE EXECUTE AND THE PARTICIPANT SHALL DELIVER A COPY THEREOF TO THE
COMMITTEE ON OR BEFORE THE EFFECTIVE DATE OF THE TRANSFER.  NO RIGHT OR INTEREST
OF THE PARTICIPANT OR ANY TRANSFEREE IN THIS AWARD SHALL BE LIABLE FOR, OR
SUBJECT TO, ANY LIEN, LIABILITY OR OBLIGATION OF THE PARTICIPANT OR TRANSFEREE.


 


6.                                       CASH DIVIDENDS.  FOR SO LONG AS THE
PARTICIPANT HOLDS OUTSTANDING RESTRICTED STOCK UNITS, IF THE COMPANY PAYS ANY
CASH DIVIDENDS ON ITS COMMON STOCK, THEN THE COMPANY WILL PAY THE PARTICIPANT IN
CASH FOR EACH OUTSTANDING RESTRICTED STOCK UNIT COVERED BY THIS AWARD AS OF THE
RECORD DATE FOR SUCH DIVIDEND, LESS ANY REQUIRED WITHHOLDING TAXES, THE PER
SHARE AMOUNT OF SUCH DIVIDEND THAT THE PARTICIPANT WOULD HAVE RECEIVED HAD THE
PARTICIPANT OWNED THE UNDERLYING SHARES OF COMMON STOCK AS OF THE RECORD DATE OF
THE DIVIDEND IF, AND ONLY IF, THE RESTRICTED STOCK UNITS BECOME EARNED AND
PAYABLE AND THE RELATED SHARES OF COMMON STOCK ARE ISSUED TO THE PARTICIPANT. 
IN THAT CASE, THE COMPANY SHALL PAY SUCH CASH AMOUNTS TO THE PARTICIPANT, LESS
ANY REQUIRED WITHHOLDING TAXES, AT THE SAME TIME THE RELATED SHARES OF COMMON
STOCK ARE DELIVERED.  THE ADDITIONAL PAYMENTS PURSUANT TO THIS SECTION 6 SHALL
BE TREATED AS A SEPARATE ARRANGEMENT.


 


7.                                       CHANGE IN CAPITAL STRUCTURE.  THE TERMS
OF THIS AWARD SHALL BE ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THE PLAN AS THE COMMITTEE DETERMINES IS EQUITABLY REQUIRED IN THE EVENT THE
COMPANY EFFECTS ONE OR MORE STOCK DIVIDENDS, STOCK SPLITS, SUBDIVISIONS OR
CONSOLIDATIONS OF SHARES OR OTHER SIMILAR CHANGES IN CAPITALIZATION.


 


8.                                       NOTICE.  ANY NOTICE OR OTHER
COMMUNICATION GIVEN PURSUANT TO THIS AGREEMENT, OR IN ANY WAY WITH RESPECT TO
THE AWARD, SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THE FOLLOWING ADDRESSES:


 

 

If to the Company:

 

EarthLink, Inc.

 

 

 

1375 Peachtree Street - Level A

 

 

 

Atlanta, Georgia 30309

 

 

 

Attention: General Counsel

 

 

 

 

 

If to the Participant:

 

                                       

 

 

 

                                       

 

 

 

                                       

 


9.                                       NO RIGHT TO CONTINUED EMPLOYMENT OR
SERVICE.  NEITHER THE PLAN, THE GRANTING OF THIS AWARD NOR ANY OTHER ACTION
TAKEN PURSUANT TO THE PLAN OR THIS AWARD CONSTITUTES OR IS EVIDENCE OF ANY
AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY OR ANY
AFFILIATE WILL RETAIN THE PARTICIPANT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER
FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF COMPENSATION.


 


10.                                 AGREEMENT TO TERMS OF PLAN AND AGREEMENT. 
THE PARTICIPANT HAS RECEIVED A COPY OF THE PLAN, HAS READ AND UNDERSTANDS THE
TERMS OF THE PLAN AND THIS AGREEMENT, AND AGREES TO BE BOUND BY THEIR TERMS AND
CONDITIONS.

 

3

--------------------------------------------------------------------------------



 


11.                                 TAX CONSEQUENCES.  THE PARTICIPANT
ACKNOWLEDGES THAT (I) THERE MAY BE ADVERSE TAX CONSEQUENCES UPON ACQUISITION OR
DISPOSITION OF THE SHARES OF COMMON STOCK ISSUED PURSUANT TO THIS AWARD AND
(II) PARTICIPANT SHOULD CONSULT A TAX ADVISER PRIOR TO SUCH ACQUISITION OR
DISPOSITION.  THIS AWARD IS INTENDED TO BE EXEMPT FROM CODE SECTION 409A. 
HOWEVER, THE PARTICIPANT IS SOLELY RESPONSIBLE FOR DETERMINING THE TAX
CONSEQUENCES OF THE AWARD AND FOR SATISFYING THE PARTICIPANT’S TAX OBLIGATIONS
WITH RESPECT TO THE AWARD (INCLUDING, BUT NOT LIMITED TO, ANY INCOME OR EXCISE
TAXES RESULTING FROM THE APPLICATION OF CODE SECTION 409A), AND THE COMPANY
SHALL NOT BE LIABLE IF THIS AWARD IS SUBJECT TO CODE SECTION 409A.


 


12.                                 BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE DISTRIBUTEES, LEGATEES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


13.                                 CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.


 


14.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN A NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


15.                                 MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE
SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO
CARRY OUT THE INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE
PLAN SHALL CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW
APPLIES.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

[Participant’s Name]

 

5

--------------------------------------------------------------------------------
